DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.  
Abstract Objection
2.	The abstract is objected to because: The number “34639560” below the abstract paragraph should be removed. The abstract should be limited to a single paragraph in a single page and no other information included. See MPEP § 608.01(b). 
Appropriate correction is required.
Claim Objections
3.	Claims 3 and 18 are objected for the following reasons:
 In claim 3, “the receiving unit” should be “a receiving unit” to avoid lacking explicit antecedent basis.
In claim 18, “wherein the wherein” should read “
 Appropriate correction is required.
 Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is
directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an
abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:  initializing the sensor; applying a first set of time-dependent algorithmic functions to data associated with the sensor during a first interval based on a first elapsed time since the sensor was implanted; and applying a second set of time-dependent algorithmic functions to the data associated with the sensor during a second interval after the first interval based on a second elapsed time since the sensor was implanted.


	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”.
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. The abstract idea (bold font) above falls into the groupings of Mental Process such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), e.g. applying a first and a second set to the sensor data since the sensor was implanted. Thus, step 2A is yes.   
Similar limitations comprise the abstract idea of Claim 20.  
Next, under the Step 2B, we consider the claim as a whole and whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional limitations/elements of initializing the sensor is just a well-understood, generic function using conventional device sensor, adding insignificant-extra solution activity to the abstract idea. 
The additional elements in the preambles in claims 1 and 20, “processing sensor data of a continuous analyte sensor implanted within a body” is not qualified for meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements are not sufficient to amount to significantly more than the judicial exception and do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application (Step 2B is no). Therefore, the claim is not patent eligible.  
With regards to the dependent claims, claims 2-19 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A) and recite no additional elements reflecting a practical application and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.   
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.


7.	Claims 3, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
	a. The recitation in claim 3, “wherein engagement of the electronics” lacks antecedent basis. It is unclear whether Applicant means “engaging electronics” as recited in claim 2? Please be consistent.
	b. The recitation in claim 17, “with the conversion function” lacks antecedent basis. It is unclear whether Applicant means “the conversion function” in claim 16? 
	c. The recitation in claim 19, “that they apply” is indefinite. It is unclear what it means by “they”? 
	d. The recitation in claim 20 line 7, “to an data” lacks antecedent basis, It is unclear whether it refers to “the sensor data” in line 4?
 Appropriate correction is required.  
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).

9.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10,987,040.  Although the conflicting claims are not identical, they are not patentable distinct from each other because they encompass substantially similar subject matter in the relationship as follow:  
Present Claims
Patent 10,987,040 Claims
 1. A method for processing sensor data of a continuous analyte sensor implanted within a body, comprising: 
initializing the sensor; 
2. The method of Claim 1, wherein initializing the sensor comprises engaging electronics associated with the sensor with a housing.
3. The method of Claim 2, wherein engagement of the electronics with the receiving unit is detected and initialization commences automatically upon detection of the engagement.

applying a first set of time-dependent algorithmic functions to data associated with the sensor during a first interval based on a first elapsed time since the sensor was implanted; and 

applying a second set of time-dependent algorithmic functions to the data associated with the sensor during a second interval after the first interval based on a second elapsed time since the sensor was implanted.  





4. determining whether the sensor has been previously used










6.
10.
11.
12.
13.
14.
15.
16.
17.
18.
19.
 1. A method for processing sensor data of a continuous analyte sensor implanted within a body, comprising:     
initializing the sensor, 
wherein the initializing includes engaging electronics associated with the sensor with a housing, 

wherein the engagement of the electronics with the housing is detected and initialization commences upon detection of the engagement; 


applying a first time-dependent algorithmic functions to data associated with the sensor during a first interval based on a first elapsed time since the sensor was implanted; 

applying a second time-dependent algorithmic function to data associated with the sensor during a second interval after the first interval based on a second elapsed time since the sensor was implanted; 

determining a conversion function of the sensor based at least in part on the first time-dependent algorithmic function and at least in part on the second time-dependent algorithmic functions; and 
determining whether the sensor has been previously used by: 
applying a stimulus signal to the sensor; measuring a response to the stimulus signal; determining an impedance value associated with the sensor based on the response to the stimulus signal, wherein the impedance value is a change in impedance of the sensor over time; and comparing the determined impedance value of the sensor with one or more previously stored values, wherein the one or more previously stored values comprise a threshold value.

2.  
3.  =16
4.  =17
5.  =18
6.  =19
7.  =20
8.  .
9.  
10.  
11.  
12.  




As can be seen, claim 1 of the 10,987,040 includes all limitations of claim 1 of the present application.
Thus, the current claims fully encompass those of the 10,987,040 as each and every limitation can be found there.  This means that the present claims are broader than the 10,987,040 claims.
Independent claim 20 of the current application is a system version of claim 1. Similarly, claim 15 of the 10,987,040 patent is a system version of its own claim 1. 
Limitation of dependent claims 2-19 of the current application can be found in claims 2-14 and 16-20 of the 10,987,040 patent. 


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


11.	Claims 1-20 are rejected under pre-AIA  35 U.S.C.102(b) as being anticipated over US 2006/0258929 of Goode Jr. et al, hereinafter “Goode” (of record). 
	As per Claims 20 and 1, Goode teaches a system and method for processing sensor data of a continuous analyte sensor implanted within a body, comprising: a continuous analyte sensor configured to be implanted within a body (abstract line 10); and sensor electronics (Fig 20A, receiver 158) configured to receive and process sensor data output by the sensor (receiver 158 receives data from sensor system 10, [0403], receiver 158 processes data, [0410]), the sensor electronics including a processor (receiver 158 includes a processor 176) configured to initialize the sensor (see [0388]-[0389], [0146], e.g. Fig 21 shows an initial calibration and data output, [0080], where using conversion function considered “algorithm”, [0434]); 
apply a first set of time-dependent algorithmic functions to an data associated with the sensor during a first interval based on a first elapsed time since the sensor was implanted (e.g. sensor A is implanted at time 0, after 11 months sensor B is implanted, and sensor A is left in place. Thus, 11 months considered “during a first interval” based on a first elapsed times since sensor A implanted, [0147], e.g. “in-vitro” is considered “first set”, “least square regression” is considered “algorithm function”, [0089], [0432]-[0433]); and 
apply a second set of time-dependent algorithmic functions to the data associated with the sensor during a second interval after the first interval based on a second elapsed time since the sensor was implanted (during next month “month 12th”, Sensor B starts up and is calibrated using data from Sensor A at time 23 months and is removed (meaning – Sensor B is calibrated using data of Sensor A from “month 12th to month 23rd “ considered “during a second interval”), e.g. “in-vivo” is considered “second set”, [0089], [0439]).
As per Claim 2, Goode teaches the method of Claim 1, wherein initializing the sensor comprises engaging electronics associated with the sensor with a housing, [0058], [0159], [0321]-[0322].  
As per Claim 3, Goode teaches the method of Claim 2, wherein engagement of the electronics with the receiving unit is detected and initialization commences automatically upon detection of the engagement, [0389]-[0390].  
As per Claim 4, Goode teaches the method of Claim 1, further comprising determining whether the sensor has been previously used, [0147], [0418]-[0419].
As per Claim 5, Goode teaches the method of Claim 4, wherein determining whether the sensor has been previously used comprises comparing a conversion function of the sensor with a conversion function of a previously removed sensor, [0146]-[0147], [0435], [0460], Fig 24.
 As per Claim 6, Goode teaches the method of Claim 4, wherein determining whether the sensor has been previously used comprises reading a raw signal of the sensor, [0107], [0150], [0392], [0398].
As per Claim 7, Goode teaches the method of Claim 4, wherein determining whether the sensor has been previously used comprises comparing a sensitivity and/or baseline of the sensor with a sensitivity and/or baseline of a previously removed sensor, [0436], [0438]-[0439].
As per Claim 8, Goode teaches the method of Claim 4, wherein determining whether the sensor has been previously used comprises comparing a trend in a signal from the sensor with a trend in a signal from a previously removed sensor (i.e. Fig 20B shows a trend graph 184, [0412], [0453]). 
As per Claim 9, Goode teaches the method of Claim 4, wherein determining whether the sensor has been previously used comprises performing two or more independent tests and then determining a probability that the sensor has been previously used based upon results of the tests, [0143-0144], [0494].
As per Claim 10, Goode teaches the method of Claim 1, wherein applying the first set of time-dependent algorithmic functions comprises applying drift compensation to the data associated with the sensor, [0433]-[0435], [0473]-[0476]. 
As per Claim 11, Goode teaches the method of Claim 1, wherein the first and second set of time-dependent algorithmic functions comprise first and second boundaries of acceptability, [0412], [0440]-[0444]. 
As per Claim 12, Goode teaches the method of Claim 11, wherein the first boundary comprises a first sensitivity value and the second boundary comprises a second sensitivity value, [0440], [0444].
As per Claim 13, Goode teaches the method of Claim 11, wherein the first boundary comprises a first baseline value and the second boundary comprises a second baseline value, [0440]-[0445].
 As per Claim 14, Goode teaches the method of Claim 11, wherein the first boundary comprises a first drift rate of the sensitivity over a time period and the second boundary comprises a second drift rate of the sensitivity over time, [0139], 0428], [0438].
As per Claim 15, Goode teaches the method of Claim 11, wherein the first boundary comprises a first drift rate of the baseline over a time period and the second boundary comprises second drift rate of the baseline over time, [0355], [0438].
As per Claim 16, Goode teaches the method of Claim 11, wherein the first boundary delineates acceptable slopes and baselines of a conversion function and the second boundary delineates acceptable slopes and baselines of the conversion function (Fig 22A shows a regression performed on a calibration set to obtain a conversion function, regression calculates a slope 272 and an offset 274 (y=mx+b), which defines the conversion function, [0433], [0442], [0448], [0427].
 As per Claim 17, Goode teaches the method of Claim 1, wherein the first and second set of time- dependent algorithmic functions comprise first and second parameters associated with the conversion function, [0124], [0431]-[0435].
As per Claim 18, Goode teaches the method of Claim 1, wherein the wherein the first and second set of time-dependent algorithmic functions comprise first and second drift compensation functions (the conversion function compensates for the sensitivity differences in blood sugar level, comprises two different regression lines, [0435], [0488]).
 As per Claim 19, Goode teaches the method of Claim 18, wherein the first and second drift compensation functions differ in the amount of drift compensation that they apply (a first regression line is applied when the estimated blood glucose concentration is at or below a certain threshold and a second regression line is applied when the estimated blood glucose concentration is at or above a certain threshold, [0435], [0488]-[0491]).
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2857    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863